PER CURIAM.
The actions of the father, in sending the child to visit the child’s paternal grandparents, rendered the January 16, 1990, order, which adjudged the mother to be in contempt of court for not providing such visitation, moot. Accordingly, that order is vacated.
The September 1, 1989, order prohibiting the parties herein from bringing any matter relating to this case before any judge other than Judge Nadler is in conflict with the administrative order entered by the chief judge of the Eleventh Judicial Circuit of Florida and is, therefore, vacated.
In all other aspects, the trial court is affirmed.